DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed in 05/05/2022.
Response to Arguments
3. 	Applicant’s arguments, see REMARKS, filed in 05/05/2022, with respect to the rejection(s) of claim(s) 1-4, 6-7, 9-14, 16-17, 19-39 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made using Schwartz (US Pat 9985516), in view of Szczesxynski (“Ref 290”, US Pub 2020/0099290).
Claim Objections
4. 	Claim 1 is objected to because of the following informalities:  Appropriate correction is required.
Regarding claim 1, line 5-6, please amend operational phrase “the phase delay circuit operable to receive the intermediate voltage and delay conveyance of the intermediate voltage” to – “the phase delay circuit operable to receive the intermediate voltage and operable to delay the intermediate voltage”—.
[NOTE. using terms ‘conveyance’ is making the interpretations of claim language confusing. It is not clear where the ‘delay conveyance of the intermediate voltage’ is travelling to or what is the end location. Applicant never claims 2nd stage receiving ‘delay conveyance of the intermediate voltage’, rather ‘the delayed intermediate voltage’. For a consistent language flow, Examiner suggest to make appropriate correction]
Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6. 	Claims 11-12, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwartz (US Pat 9985516).
Regarding claims 11-12, 30 Schwartz teaches (Fig. 10, 1-6; col. 4 L44-col. 6 L63, col. 7 L51-col. 8 L14 and col. 8 L29-55) a method (AC-DC or DC-DC converter 10) comprising: 
via a resonant power supply circuit (1st stage being ‘12,18’, wherein resonant tank 18, being a LC power converter, including inductor Ltank and capacitor Ctank connected in series [ NOTE. Applicant’s claimed Vin can be AC or DC signal, per Applicant’s description of Fig. 2. Because, Applicant never claims specific connection or what kind of input voltage, in any one of the claims, it is understood that 1st stage 101 can be ‘an inverter connected to a LC resonant tank’ or ‘a buck-boost’s mid switch node connected to a LC resonant tank’ in series]), producing an intermediate voltage (Fig. 10; voltage on Ctank, varying over time) from an input voltage (Vin; abstract);
controlling (controller 26 is controlling operation of phase delay circuit being ‘20, Cr, Cout’-20 is half bridge rectifier, toggling polarity of Ctank being in series between 1st stage and output, to phase delay the intermediate voltage, which is varying voltage on Ctank, which depends on the resonance 18’s operation, which is based on the received output of 12; wherein controller 26 controlling the switches to control a relationship (such as delay) of DC Vout with respect to Vin; and 20 selectively connecting capacitor Cr, Cout’ between 1st and output stage) a phase delay of the intermediate voltage (Fig. 10; voltage on Ctank, varying over time, step 50; col. 6 L34-63 and col. 8 L29-55) generated by the resonant power supply circuit (18-Ctank); and
deriving (using output of 20) an output voltage (Vout is a DC voltage) to power a load (Vout connected to a load, which is not shown) from the phase delayed intermediate voltage (voltage on Ctank, varying over time; col. 6 L34-63 and col. 8 L29-55).
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 1-4, 6-7, 10-14, 16-17, 20-23, 26-31, 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US Pat 9985516), in view of Szczesxynski (“Ref 290”, US Pub 2020/0099290).
Regarding claims 1-2, 36-39 Schwartz teaches (Fig. 10, 1-6; col. 4 L44-col. 6 L63, col. 7 L51-col. 8 L14 and col. 8 L29-55) a power supply (AC-DC or DC-DC converter 10) comprising: 
a first stage (12,18 [NOTE. Applicant’s claimed Vin can be AC or DC signal, per Applicant’s description of Fig. 2. Because, Applicant never claims specific connection or what kind of input voltage, in any one of the claim, it is understood that 1st stage 101 can be ‘an inverter connected to a LC resonant tank’ or ‘a buck-boost’s mid switch node connected to a LC resonant tank’ in series]) including a resonant power supply circuit (resonant tank 18, being a LC power converter, including inductor Ltank and capacitor Ctank connected in series) operable to derive an intermediate voltage (Fig. 10; voltage on Ctank, varying over time) from an input voltage (Vin);
a phase delay circuit (20, Cr, Cout-20 is half bridge rectifier, toggling polarity of Ctank being in series between 1st stage and output, to phase delay the intermediate voltage, which is varying voltage on Ctank, which depends on the resonance 18’s operation, which is based on the received output of 12; wherein controller 26 controlling the switches to control a relationship (such as delay) of DC Vout with respect to Vin; and 20 selectively connecting capacitor Cr, Cout’ between 1st and output stage) coupled between the first stage (12,18) and an output (Vout is a DC voltage) of the power supply (10), the phase delay circuit (20, Cr, Cout) operable to delay conveyance of the intermediate voltage (Fig. 10; voltage on Ctank, varying over time, step 50; col. 6 L34-63 and col. 8 L29-55) generated by the resonant power supply circuit (18); and
the power supply circuit (10) operable to derive an output voltage (Vout) to power a load (Vout connected to a load, which is not shown) from the delayed intermediate voltage (voltage on Ctank, varying over time) outputted from the phase delay circuit (20, Cr, Cout).
However, Schwartz fails to teach a second stage to operably to receive the delayed intermediate voltage (wherein 2nd stage is used to derive the output voltage, based on received delayed intermediate voltage).
However, Ref 290 teaches (Fig. 1) a second stage (Fig. 6; 2nd stage being charge-pump or switched-capacitor network 22) to operably to receive the delayed intermediate voltage (delayed intermediate voltage Vx from 1st stage being 20 a resonant converter, wherein delay operation is conducted using ‘CLK, 28’; Para 40) to derive the output voltage (Vout, based on received delayed intermediate voltage Vx).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schwartz’s power supply to include a 2nd stage being charge-pump network, operably to receive the delayed intermediate voltage, in order to generate the output voltage, as disclosed by Ref 290, as doing so would have provided an improved ability of the overall power supply to generate different voltage transformation ratio load output with gain control, with respect to the input voltage, as taught by Ref 290 (abstract).
Regarding claims 3,13, Schwartz teaches the phase delay circuit (20, Cr, Cout) is operable to toggle a polarity of connecting a capacitor (Ctank) in series between the first stage (12, 18) and the output.
[NOTE. under broadest reasonable interpretations, it is well known that not all capacitors are polarized. However, capacitor that consists of terminals possessing certain voltage values that is either or positive or negative, is what polarity of a capacitor means. When capacitor and inductor form a series tuned/resonant circuit, so current rises until capacitor is completely discharged, and then starts to drop. The current change is negative, so the inductor produces opposite voltage, charging the capacitor in the opposite direction. To not mix capacitor’s polarity is why toggling is necessary, hence Schwartz is using switches in 20 to toggle that polarity of the capacitor]
However, Schwartz fails to teach a second stage deriving the output voltage after being operably to receive the delayed intermediate voltage.
However, Ref 290 teaches (Fig. 1) a second stage (Fig. 6; 2nd stage being charge-pump or switched-capacitor network 22) to operably to receive the delayed intermediate voltage (delayed intermediate voltage Vx from 1st stage being 20 a resonant converter, wherein delay operation is conducted using ‘CLK, 28’; Para 40) to derive the output voltage (Vout, based on received delayed intermediate voltage Vx).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schwartz’s power supply to include a 2nd stage being charge-pump network, operably to receive the delayed intermediate voltage, in order to generate the output voltage, as disclosed by Ref 290, as doing so would have provided an improved ability of the overall power supply to generate different voltage transformation ratio load output with gain control, with respect to the input voltage, as taught by Ref 290 (abstract).
Regarding claims 4,14, Schwartz teaches a controller (26) operable to control a magnitude of the delay provided by the phase delay circuit (20, Cr, Cout), wherein the magnitude of the delay control is conducted based on a relationship of the output voltage with respect to the input voltage
However, Schwartz fails to teach the relationship being a gain of the output voltage (with respect to the input voltage).
However, Ref 290 teaches the relationship being a gain of the output voltage (output voltage Vout is provided from 2nd stage 22, wherein 2nd stage operates based on the input voltage Vin, which is delayed as Vx, and provided from 1st stage 20, wherein feedback control system 16 is used for gain and phase delay control of the overall converter 12; Para 12, 22, 50, 59, 96-98).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schwartz’s power supply to include a 2nd stage being charge-pump network, operably to receive the delayed intermediate voltage, in order to generate the output voltage, as disclosed by Ref 290, as doing so would have provided an improved ability of the overall power supply to generate different voltage transformation ratio load output with gain control, with respect to the input voltage, as taught by Ref 290 (abstract).
Regarding claims 6, 16, Schwartz teaches the phase delay circuit (20, Cr, Cout) includes: a capacitor (Cr, Cout) and multiple switches (20 including two switches in a half-bridge configurations), the power supply (10) further comprising: a controller (26) operable to control states of the multiple switches (20), which controls is conducted based on a relationship of the output voltage with respect to the input voltage.
However, Schwartz fails to teach the relationship being a gain of the output voltage (with respect to the input voltage).
However, Ref 290 teaches the relationship being a gain of the output voltage (output voltage Voyt is provided from 2nd stage 22, wherein 2nd stage operates based on the input voltage Vin, which is delayed as Vx, and provided from 1st stage 20, wherein feedback control system 16 is used for gain amd phase delay control of the overall converter 12; Para 12, 22, 50, 59, 96-98).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schwartz’s power supply to include a 2nd stage being charge-pump network, operably to receive the delayed intermediate voltage, in order to generate the output voltage, as disclosed by Ref 290, as doing so would have provided an improved ability of the overall power supply to generate different voltage transformation ratio load output with gain control, with respect to the input voltage, as taught by Ref 290 (abstract).
Regarding claims 7,17, Schwartz teaches the phase delay circuit (20, Cr, Cout) is controlled via a pulse width modulation control signal (controller 26), variations of which control the delay (col. 6 L34-63 and col. 8 L29-55).
Regarding claim 10, 20, 29, Schwartz teaches the resonant power supply circuit (18) of the first stage (12, 18) includes a circuit path including an inductor (Ltank) connected in series with a first capacitor (Ctank); and wherein the phase delay circuit (20, Cr, Cout) includes capacitors (Cr, Cout) and connected in series with the circuit path between the first stage (12, 18) and the output (Vout).
However, Schwartz fails to teach a second capacitor selectively connected in series (to alternate the orientation) with the circuit path between the first stage and the second stage.
However, Ref 290 to teach a second capacitor (Fig. 2-5; capacitors that is connected on the output side of 1st stage 20, connected to both terminals 43 & 44 to connect with 2nd stage 22 in seires, using delayed voltage Vx) selectively connected in series (to alternate the orientation) with the circuit path between the first stage (1st stage 20) and the second stage (2nd stage 22).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schwartz’s power supply to include a 2nd stage being charge-pump network, operably to receive the delayed intermediate voltage, in order to generate the output voltage, as disclosed by Ref 290, as doing so would have provided an improved ability of the overall power supply to generate different voltage transformation ratio load output with gain control, with respect to the input voltage, as taught by Ref 290 (abstract).
Regarding claims 11-12, 30 Schwartz teaches (Fig. 10, 1-6; col. 4 L44-col. 6 L63, col. 7 L51-col. 8 L14 and col. 8 L29-55) a method (AC-DC or DC-DC converter 10) comprising: 
via a resonant power supply circuit (1st stage being ‘12,18’, wherein resonant tank 18, being a LC power converter, including inductor Ltank and capacitor Ctank connected in series [ NOTE. Applicant’s claimed Vin can be AC or DC signal, per Applicant’s description of Fig. 2. Because, Applicant never claims specific connection or what kind of input voltage, in any one of the claims, it is understood that 1st stage 101 can be ‘an inverter connected to a LC resonant tank’ or ‘a buck-boost’s mid switch node connected to a LC resonant tank’ in series]), producing an intermediate voltage (Fig. 10; voltage on Ctank, varying over time) from an input voltage (Vin);
controlling (controller 26 is controlling operation of phase delay circuit being ‘20, Cr, Cout’-20 is half bridge rectifier, toggling polarity of Ctank being in series between 1st stage and output, to phase delay the intermediate voltage, which is varying voltage on Ctank, which depends on the resonance 18’s operation, which is based on the received output of 12; wherein controller 26 controlling the switches to control a relationship (such as delay) of DC Vout with respect to Vin; and 20 selectively connecting capacitor Cr, Cout’ between 1st and output stage) a phase delay of the intermediate voltage (Fig. 10; voltage on Ctank, varying over time, step 50; col. 6 L34-63 and col. 8 L29-55) generated by the resonant power supply circuit (18-Ctank); and
deriving (using output of 20) an output voltage (Vout is a DC voltage) to power a load (Vout connected to a load, which is not shown) from the phase delayed intermediate voltage (voltage on Ctank, varying over time; col. 6 L34-63 and col. 8 L29-55).
However, Ref 290 teaches (Fig. 1) a second stage (Fig. 6; 2nd stage being charge-pump or switched-capacitor network 22) to operably to receive the delayed intermediate voltage (delayed intermediate voltage Vx from 1st stage being 20 a resonant converter, wherein delay operation is conducted using ‘CLK, 28’; Para 40) to derive the output voltage (Vout, based on received delayed intermediate voltage Vx).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schwartz’s power supply to include a 2nd stage being charge-pump network, operably to receive the delayed intermediate voltage, in order to generate the output voltage, as disclosed by Ref 290, as doing so would have provided an improved ability of the overall power supply to generate different voltage transformation ratio load output with gain control, with respect to the input voltage, as taught by Ref 290 (abstract).
Regarding claims 21-23 & 31, Schwartz teaches the phase delay circuit (20, Cr, Cout) includes a circuit (Cout in 32) component connected to the output stage.
However, Schwartz fails to teach the phase delay circuit includes a circuit component connected to the second stage, the circuit component including a first node and a second node; and wherein the phase delay circuit is operative to switch between applying the intermediate voltage to the first node and the second node of the circuit component.
However, REF 290 teach the phase delay circuit (using CLK, 28 controlling 1st stage 20) includes a circuit component (for example energy storage device capacitor electrically connected between 1st stage 20’s output two nodes terminals 43, 44’, providing Vx, and  2nd stage 22’s receiving respective nodes/terminals 61,62) connected to the second stage (22), the circuit component including a first node (two nodes/terminals-43, 44) and a second node(two nodes/terminals-43, 44); and wherein the phase delay circuit is operative to switch between applying the intermediate voltage (Vx) to the first node and the second node of the circuit component (two nodes/terminals-43, 44, both connecting to the same taught capacitor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schwartz’s power supply to include a 2nd stage being charge-pump network, operably to receive the delayed intermediate voltage, in order to generate the output voltage, as disclosed by Ref 290, as doing so would have provided an improved ability of the overall power supply to generate different voltage transformation ratio load output with gain control, with respect to the input voltage, as taught by Ref 290 (abstract).
Regarding claim 26, Schwartz teaches a controller (26) operable to control switches (12: 14, 16) in the first stage (12, 18) via a first control signal (Vgi1, Vgi2 from 26); and the controller (26) further operable to derive a second control signal (Vgr1, Vgr2 from 26) from the first control signal (1st control signal being Vgi1, Vgi2, detected by 26 using received information), the second control signal (Vgr1, Vgr2 from 26) delayed (Fig. 10; col. 6 L34-63 and col. 8 L29-55) with respect to first control signal (Vgi1, Vgi2 from 26), the second control signal driving switches (22, 24) in the phase delay circuit (20, Cr, Cout) to delay the conveyance of the intermediate voltage (voltage on Ctank, varying over time) to the output.
However, Schwartz fails to teach a second stage deriving the output voltage after being operably to receive the delayed intermediate voltage.
However, Ref 290 teaches (Fig. 1) a second stage (Fig. 6; 2nd stage being charge-pump or switched-capacitor network 22) to operably to receive the delayed intermediate voltage (delayed intermediate voltage Vx from 1st stage being 20 a resonant converter, wherein delay operation is conducted using ‘CLK, 28’; Para 40) to derive the output voltage (Vout, based on received delayed intermediate voltage Vx).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schwartz’s power supply to include a 2nd stage being charge-pump network, operably to receive the delayed intermediate voltage, in order to generate the output voltage, as disclosed by Ref 290, as doing so would have provided an improved ability of the overall power supply to generate different voltage transformation ratio load output with gain control, with respect to the input voltage, as taught by Ref 290 (abstract).
Regarding claim 27, Schwartz fail to teach the output voltage is a first output voltage, the second stage further operable to generate a second output voltage; and wherein the second stage is further operative to derive a second output voltage from the delayed intermediate voltage outputted from the phase delay circuit. 
However, Ref 290 teaches the output voltage (Vout) is a first output voltage, the second stage (22) further operable to generate a second output voltage (since 22is a charged-pump and  well known to provides its own ratioed output, based on switching operation controlled by the controller); and Wherein the second stage (22) is further operative to derive a second output voltage (since 22is a charged-pump and  well known to provides its own ratioed output, based on switching operation controlled by the controller) from the delayed intermediate voltage (Vx) outputted from the phase delay circuit (20, wherein delaying is conducted using ‘CLK, 28’). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schwartz’s power supply to include a 2nd stage being charge-pump network, operably to receive the delayed intermediate voltage, in order to generate the output voltage, as disclosed by Ref 290, as doing so would have provided an improved ability of the overall power supply to generate different voltage transformation ratio load output with gain control, with respect to the input voltage, as taught by Ref 290 (abstract).
Regarding claim 28, Schwartz fails to teach the second output voltage is greater than the first output voltage.
However, Ref 290 teaches the second output voltage is greater than the first output voltage (since 22is a charged-pump and well known to provides its own ratioed output, based on switching operation controlled by the controller).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schwartz’s power supply to include a 2nd stage being charge-pump network, operably to receive the delayed intermediate voltage, in order to generate the output voltage, as disclosed by Ref 290, as doing so would have provided an improved ability of the overall power supply to generate different voltage transformation ratio load output with gain control, with respect to the input voltage, as taught by Ref 290 (abstract).
Regarding claim 33, Schwartz teaches the phase delay circuit (20, Cr, Cout) controls timing of switching the intermediate voltage (voltage on Ctank, varying over time) to the output stage stage depending on timing of controlling switches in the first stage (12, 18) that produce the intermediate voltage.
However, Schwartz fails to teach a second stage to operably to receive the delayed intermediate voltage (wherein 2nd stage is used to derive the output voltage, based on received delayed intermediate voltage).
However, Ref 290 teaches (Fig. 1) a second stage (Fig. 6; 2nd stage being charge-pump or switched-capacitor network 22) to operably to receive the delayed intermediate voltage (delayed intermediate voltage Vx from 1st stage being 20 a resonant converter, wherein delay operation is conducted using ‘CLK, 28’; Para 40) to derive the output voltage (Vout, based on received delayed intermediate voltage Vx).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schwartz’s power supply to include a 2nd stage being charge-pump network, operably to receive the delayed intermediate voltage, in order to generate the output voltage, as disclosed by Ref 290, as doing so would have provided an improved ability of the overall power supply to generate different voltage transformation ratio load output with gain control, with respect to the input voltage, as taught by Ref 290 (abstract).
Regarding claim 34, Schwartz teaches a controller (26) operative to delay the timing of switching the intermediate voltage (voltage on Ctank, varying over time) to the output stage with respect to the timing of controlling switches in the first stage (12, 18) that produce the intermediate voltage.
However, Schwartz fails to teach a controller delaying the timing of switching the intermediate voltage to the output stage, being a 2nd stage, wherein 2nd stage includes different nodes (related to the timing of controlling switches in the first stage that produce the intermediate voltage).
However, Ref 290 teaches a controller (16) delaying the timing of switching the intermediate voltage (Vx) to the output stage, being a 2nd stage (22), wherein 2nd stage includes different nodes (see Fig. 6, wherein 22 reciving delayed voltage Vx is related to the timing of controlling switches in the 1st stage 20 that produce the intermediate voltage).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Schwartz’s power supply to include a 2nd stage being charge-pump network, operably to receive the delayed intermediate voltage, in order to generate the output voltage, as disclosed by Ref 290, as doing so would have provided an improved ability of the overall power supply to generate different voltage transformation ratio load output with gain control, with respect to the input voltage, as taught by Ref 290 (abstract).
Regarding claim 35, Schwartz teaches the resonant power supply circuit (18) includes a capacitor (Ctank) and inductor (Ltank) connected in series between the switches in the first stage (12) and the phase delay circuit (20, Cr, Cout).
Allowable Subject Matter
8. 	Claims 9, 19, 24-25 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, a search of prior art(s) failed to teach, “an overall gain of the output voltage with respect to the input voltage is based on a combination of first gain provided by the resonant power supply circuit in the first stage and second gain controlled by a pulse width modulation control signal inputted to the phase delay circuit”.
Regarding claim 19, a search of prior art(s) failed to teach, “an overall gain of the output voltage with respect to the input voltage is based on a combination of first gain provided by the resonant power supply circuit and second gain controlled by a pulse width modulation control signal.
Regarding claim 24, a search of prior art(s) failed to teach, “the phase delay circuit includes a circuit component operative to delay the intermediate voltage conveyed to the second stage, the circuit component including a first node and a second node; and wherein the phase delay circuit is operable to alternate between a first orientation and a second orientation of connecting the circuit component in series with the resonant power supply circuit of the first stage.
Claim 25 is depending from claim 24.
Regarding claim 32, a search of prior art(s) failed to teach, “the phase delay circuit includes a switch circuit operative to switch between inputting the intermediate voltage to a first node and a second node of the second stage; and wherein the second stage is operable to derive the output voltage to power the load from the intermediate voltage received at the first node and the second node.
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giulliano (WO 2016/149063; March 11, 2016) teaches 1st stage being resonant buck/boost converter 12, 2nd stage switched capacitor/charge-pump 14, phase controller 100 with a delay control using clock 145.
Ribarich (US Pub 2016/0020693) teaches 1st stage resonant half bridge converter 220 connected in series with 2nd stage charge-pump 240.
Perreault et al. (US Pat 9660520) teaches 1st stage inverted resonant transition buck converter 106 having two phase, 2nd stage being charge pump 108, including gain and pole control of overall converter 100.
Zhak et al. (US pat 9608512) teaches 2nd stage charge-pump, which produces various range of output voltages (Vouts).
Szczeszynski (US PG Pub 2020/0106355) teaches 1st stage being resonant buck/boost converter 20, 2nd stage charge-pump or switched-capacitor network 18, intermediate voltage being Vx, phase controller 22 with a delay control using CLK.
Notsch (US Pat 10256729), Rainer (US Pat 10,224803): BOTH teaches 2nd stage switched-capacitor in a multi-stage with corresponding a resonant conversion for each stage, configured in a cascaded manner.
Rainer et al. (US Pub 2020/0220468) teaches hybrid switched-capacitor converter having a 1st stage switched capacitor converter 150 with a resonant converter, magnetically coupling 2nd stage voltage converter 170, using transformer 160, and controlled by a controller 110.
Li et al. (US Pat 10181804) teaches 1st stage being switched resonant power converter 204 with a soft-start control for delaying the intermediate voltage (thru the secondary side of the transformer), using a bypass half-bridge switch control 202.
Huang et al. (US Pub 2019/0252896) teaches two stages power conversion 30 and 90, connected in series to charge a battery 50.
Kudva et al. (US Pat 10601324) teaches switched tank-transformer based high step-down ratio DC-DC converter.
Lee et al. (US Pub 2016/0190933) teaches hybrid DC-DC converter 100 including a 1st stage full bridge inverter 114, connected in series with LLC resonant converter 110 and magnetically (using pair of transformers T1, T2 and their corresponding windings) coupling 2nd stage converter 116.
Zane et al. (US Pub 2015/0349649) teaches zero voltage switching operation, using bidirectional DC-DC converter includes a multi-stage, wherein for each stage having a 1st stage connected in series with LC resonant converter and magnetically coupling with a 2nd stage to output voltage; and, bidirectional coupling is done using auxiliary resonant converter connections.
Wiendenbauer et al. (US Pat 10199928) teaches a soft-start of a switched capacitor converter with a multi-stage path having their own respectively connected resonant converter with phase control by reducing voltage provided by initial power switch.
Fu (US Pat 9548668) teaches 1st stage 103 having series connected resonant LC tank (Lr, Cr) magnetically coupled a phase delay full bridge circuit 102, and magnetically coupling with a 2nd stage on the secondary side of the transformer.  
Please, see other cited prior arts in 892, being relevant to the Applicant’s invention.
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                    Supervisory Patent Examiner, Art Unit 2839